Citation Nr: 0303710	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for trigeminal neuralgia.

(The veteran's claims of entitlement to service connection 
for a personality disorder and for an acquired psychiatric 
disorder (other than a personality disorder), to include 
major depression with recurrent psychotic features, bipolar 
disorder, organic mood disorder, adjustment disorder with 
mixed emotional features, psychoactive substance-induced 
mental disorders, cyclothymia, and post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from June to November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

This case was previously before the Board in October 2002, at 
which time it was remanded to comply with the veteran's 
request for a personal hearing before a Member of the Board.  
However, the veteran subsequently withdrew his hearing 
request in November 2002.  38 C.F.R. § 20.704(e).

As an additional matter, the Board notes that it is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)) with respect to the 
claims of entitlement to service connection for a personality 
disorder and for an acquired psychiatric disorder (other than 
a personality disorder), to include major depression with 
recurrent psychotic features, bipolar disorder, organic mood 
disorder, adjustment disorder with mixed emotional features, 
psychoactive substance-induced mental disorders, cyclothymia, 
and PTSD.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's trigeminal 
neuralgia claim has been completed.

2.  The veteran's trigeminal neuralgia was first diagnosed 
many years after his discharge from service, and there is no 
competent medical evidence, which relates it to his period of 
active service.


CONCLUSION OF LAW

Service connection is not warranted for trigeminal neuralgia.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.159, 
3.303, 3.307, 3.309 (2002); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claims by various documents, including the January 1997 
Statement of the Case (SOC) and the February 2002 
Supplemental Statement of the Case (SSOC).  The RO also sent 
correspondence in April and June 1996, which, in essence, 
requested that the veteran identify any pertinent evidence 
regarding his claims, indicated that VA would attempt to 
obtain such evidence, and informed him of the efforts to 
obtain this evidence.  In addition, the February 2002 SSOC 
addressed the applicability of the VCAA to the facts of the 
instant case, to include what information and evidence the 
veteran was responsible for, and what evidence VA must 
secure.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, and there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board notes that it does not appear that the veteran has 
identified any pertinent evidence that is not of record.  
Moreover, for the reasons stated below, the Board finds that 
no additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran has contended, in essence, that his 
trigeminal neuralgia is due to stress that began during 
service.

The veteran's service medical records reflect that his 
neurologic condition was clinically evaluated as normal on 
his February 1975 induction examination.  His service medical 
records contain no evidence of trigeminal neuralgia during 
his period of active service.  No service discharge 
examination is on file.  However, the record reflects that 
the veteran was treated by a psychiatrist in October 1975, 
who recommended that he be discharged due to a personality 
disorder, and he was subsequently discharged by reason of 
unsuitability due to character and behavior disorders.

The post-service evidence includes various private medical 
records, including those from the Texas Department of 
Criminal Justice (TDCJ), which, together, cover a period from 
1990 to 1996.

Records from May 1990 reflect that the veteran was evaluated 
due to a complaint of intermittent facial pain on the right 
side.  Impressions following examination included atypical 
facial pain; questionable trigeminal neuralgia.  Subsequent 
records continue to reflect treatment and evaluation of 
trigeminal neuralgia.  For example, a neurological evaluation 
apparently conducted in November 1993 notes that the veteran 
had a history of intermittent facial pain since 1987.  

A September 1995 TDCJ psychiatric evaluation noted, in part, 
that the veteran reported he had trigeminal nerve episodes of 
tic on the ride side that "Tegretol was the tic and he took 
Tegretol since 1988."  He also reported that he did not take 
Tegretol for seizure disorders or any other cause.  As part 
of the summary of findings it was noted that the veteran had 
been exposed to excessive alcohol that probably triggered the 
tic on the right side, "Bell's Palsy," or could be the last 
one from different reasons.

No competent medical evidence is of record, which relates the 
veteran's trigeminal neuralgia to his period of active duty.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for trigeminal neuralgia.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

Here, there is no evidence of trigeminal neuralgia in the 
veteran's service medical records.  In fact, the record 
reflects that this disorder was first diagnosed in 1990, 
approximately 15 years after the veteran's discharge from 
service.  Although there are notations in the record that the 
symptoms began in 1987, this is still many years after his 
period of active duty.  Moreover, nothing in the medical 
records relates the trigeminal neuralgia to service.  Rather, 
the September 1995 TDCJ psychiatric evaluation report 
indicates that it may be due to excessive drinking, among 
other things.  

In summary, there is no medical evidence of trigeminal 
neuralgia in the service medical records, or for many years 
thereafter; there is no competent medical evidence, which 
relates this disorder to service; and the medical evidence 
tends to reflect that it may be due to a nonservice-related 
event.  Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Further, the Board finds that any additional development, to 
include a medical examination and/or opinion, is not 
warranted based on the facts of this case.  

To request an examination and/or medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show a diagnosis of 
trigeminal neuralgia, and the absence of medical findings of 
the claimed disability until many years after service.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Simply 
put, there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the claimed 
disability to the veteran's military service.  Moreover, as 
noted above, there is medical evidence already of record, 
which indicates that the veteran's trigeminal neuralgia is 
linked to post-service events.  The medical evidence is 
sufficient to adjudicate this appeal; the Board finds that no 
further development is warranted, to include obtaining an 
examination or medical opinion.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for trigeminal neuralgia, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Entitlement to service connection for trigeminal neuralgia is 
denied.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

